DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Accordingly, the information disclosure statement (IDS) submitted on 08/25/2022 has been considered by the examiner, to the extent possible in view of the long list of documents.  The Applicants should note that it is desirable to avoid the submission of long lists of documents if it can be avoided.  For example, eliminate clearly irrelevant and only marginally pertinent information, and especially cumulative information.  If a long list is submitted, a highlight of those documents brought to the Applicants’ attention and/or are known to be of most significance would be helpful to avoid possibly missing such a significant reference. [See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).]
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 27-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding independent claim 1, in line 11 the applicant claims “the one or more sensors are”, but, the claim does not state or disclose what exactly the one or more sensors are, therefore, claim 1 is rendered incomplete, vague and indefinite.  For purposes of expediting prosecution, the Examiner interprets that the phrase “the one or more sensors are” a repeat of lines 7-8 and should be removed from the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9 and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 6,897,936) as applied to claims 1 and 35 above in view of Berman et al. (US 2012/0133315).
Regarding claims 1, 35 and 37-38, Li discloses, a system (Figs. 1A-B) comprising: 
an electrochromic window (1) having at least one electrochromic pane (5), the electrochromic window having at least a first surface facing an interior space of a building (see Figs. 1A-B); 
a window controller (8) configured to control the at least one electrochromic pane (Col. 11, lines 16-37); 
a window frame (4) configured to support the at least one electrochromic pane; and 
one or more sensors (Col. 11, lines 16-37) housed in or on the window frame (Col. 11, lines 16-37).
Li does not explicitly disclose the window controller includes a logic for controlling the at least one electrochromic pane based, at least in part, by input received from the one or more sensors and the one or more sensors are configured to detect, within an interior space of a occupancy and/or motion.
	Berman teaches, from the same field of endeavor that in a system (Figs. 1-2B) that it would have been desirable to make the window controller (105, 110, 140) includes a logic (Para. 0028) for controlling the at least one electrochromic pane (210) based, at least in part, by input received from the one or more sensors (125) and the one or more sensors are configured to detect, within an interior space of a occupancy and/or motion (Para. 0049).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the window controller includes a logic for controlling the at least one electrochromic pane based, at least in part, by input received from the one or more sensors and the one or more sensors are configured to detect, within an interior space of a occupancy and/or motion as taught by the system of Berman in the system of Li since Berman teaches it is known to include these features in a system for the purpose of providing a system with reduced cost and improved energy conservation.
Regarding claims 2-4 and 36, Li in view of Berman discloses and teaches as set forth above, and Li further discloses, at least one of the one or more sensors is configured so as not to protrude from the window frame (see 5), one or more receivers, transmitters, electrical connections, and cellular repeaters (Col. 11, lines 16-36 and see 5-9 of Figs. 1A-B), and the window controller comprises a chip, a card or a board, each including a logic circuit (Col. 8, lines 24-28).
Regarding claims 9 and 39, Li in view of Berman discloses and teaches as set forth above, and Li further discloses, the window controller is in the window frame (see 8, 9).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 6,897,936) in view of Berman et al. (US 2012/0133315) as applied to claim 1 above, and further in view of Tarng et al. (US 2010/0188057).
Li in view of Berman remains as applied to claim 1 above.
Li in view of Berman does not disclose the window controller comprises a field programmable gate array.
Tarng teaches, from the same field of endeavor that in a system that it would have been desirable to make the window controller comprises a field programmable gate array (Para. 0002).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the window controller comprises a field programmable gate array as taught by the system of Tarng in the combination of Li in view of Berman since Tarng teaches it is known to include this feature in a system for the purpose of providing a system with reduced power consumption.

Claims 6-8, 30-32, 34 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 6,897,936) in view of Berman et al. (US 2012/0133315) as applied to claim 1 above, and further in view of Lam et al. (US 2010/0315693).
Li in view of Berman remains as applied to claim 1 above.
Li in view of Berman does not disclose the at least one electrochromic pane is provided in an insulated glass unit (IGU), the IGU comprising at least one additional pane and a sealing separator between said at least one additional pane and the electrochromic pane.
Lam teaches, from the same field of endeavor that in a system that it would have been desirable to make the at least one electrochromic pane (Paragraph 0002 and Fig. 24) is provided in an insulated glass unit (IGU) (Paragraph 0222), the IGU comprising at least one additional pane (1040) and a sealing separator (1060) between said at least one additional pane and the electrochromic pane (1050).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the at least one electrochromic pane is provided in an insulated glass unit (IGU), the IGU comprising at least one additional pane and a sealing separator between said at least one additional pane and the electrochromic pane as taught by the system of Lam in the combination of Li in view of Berman since Lam teaches it is known to include these features in a system for the purpose of providing an effective and efficient window assembly.
Regarding claims 7-8 and 41, Li, Berman and Lam discloses and teaches as set forth above, and Li further discloses, at least one of the one or more sensors is an interior light sensor configured to measure the level of light in a room in which the IGU is installed (Col. 3, lines 11-28 and see 5), and the IGU comprises a secondary seal (4) which incorporates the window controller (Col. 12, lines 45-46; note, the examiner interprets that since Li discloses the electrochromic pane 3 contains a seal which is the first seal, that the frame is the secondary seal since it is sealing the first seal of the pane).
Regarding claims 30-32 and 34, Li, Berman and Lam discloses and teaches as set forth above, and Lam further teaches, from the same field of endeavor that in system that it would have been desirable to make a network (Para. 0230 and 0320) comprising two or more of the system as recited in claim 1 (see rejection of claim 1 above), communicatively coupled on the network (Para. 0230 and 0320), at least one network controller communicatively coupled to the two or more of the system (Para. 0230 and 0320) as recited in claim 1 (see rejection of claim 1 above), a building management system communicatively coupled to the at least one network controller (Para. 0230 and 0320), and wherein window controllers (Para. 0230 and 0320), of the two or more of the system as recited in claim 1 (see rejection of claim 1 above), are daisy chained to one another (1530, 1540).
Therefore, it would have been obvious to one of ordinary skill in the art to include the above mentioned limitations as taught by Lam in the combination of Li in view of Berman since Lam teaches it is known to include these features in a system for the purpose of providing an effective and efficient window assembly.

Claims 10, 27-28 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 6,897,936) in view of Berman et al. (US 2012/0133315) as applied to claim 1 above, and further in view of Shearer et al. (US 2006/0270440).
Li in view of Berman remains as applied to claim 1 above.
Li in view of Berman does not disclose the one or more sensors include a sensor configured to detect presence of cellular communications devices carried by occupants of the building, at least one sensor of the one or more sensors is configured to detect occupancy, and wherein the at least one occupancy sensor is configured to transmit an output signal to one or more network controllers to perform window tinting based, at least in part, on the output signal from the at least one occupancy sensor, and at least one sensor of the one or more sensors is configured to detect motion, and wherein the at least one motion sensor is configured to identify motion with respect to a particular IGU.
Shearer teaches, from the same field of endeavor that in a system that it would have been desirable to make the one or more sensors include a sensor configured to detect presence of cellular communications devices carried by occupants of the building (Para. 0006), at least one sensor of the one or more sensors is configured to detect occupancy, and wherein the at least one occupancy sensor is configured to transmit an output signal to one or more network controllers to perform window tinting based, at least in part, on the output signal from the at least one occupancy sensor (Para. 0004-0005), and at least one sensor of the one or more sensors is configured to detect motion, and wherein the at least one motion sensor is configured to identify motion with respect to a particular IGU (Para. 0004-0005).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the one or more sensors include a sensor configured to detect presence of cellular communications devices carried by occupants of the building, at least one sensor of the one or more sensors is configured to detect occupancy, and wherein the at least one occupancy sensor is configured to transmit an output signal to one or more network controllers to perform window tinting based, at least in part, on the output signal from the at least one occupancy sensor, and at least one sensor of the one or more sensors is configured to detect motion, and wherein the at least one motion sensor is configured to identify motion with respect to a particular IGU as taught by the system of Shearer in the combination of Li in view of Berman since Shearer teaches it is known to include these features in a system for the purpose of providing a system with reduced power consumption.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 6,897,936) in view of Berman et al. (US 2012/0133315) as applied to claim 1 above, and further in view of Agrawal (US 2003/0227663; already of record).
Li in view of Berman remains as applied to claim 1 above.
Li in view of Berman does not disclose the one or more sensors include one or both of a GPS sensor and a compass.
Agrawal teaches, from the same field of endeavor that in a system that it would have been desirable to make the one or more sensors include one or both of a GPS sensor and a compass (Para. 0089).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the one or more sensors include one or both of a GPS sensor and a compass as taught by the system of Agrawal in the combination of Li in view of Berman since Agrawal teaches it is known to include this feature in a system for the purpose of providing a system with reduced power consumption.

Claims 12, 29, 33 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 6,897,936) in view of Berman et al. (US 2012/0133315) as applied to claim 1 above, in view of Bechtel et al. (US 2005/0063036).
Li in view of Berman remains as applied to claim 1 above.
Li in view of Berman does not disclose the one or more sensors are communicatively coupled with a thermostat or an HVAC system of the building, a master controller communicatively coupled to the at least one network controller, and at least one sensor of the one or more sensors is configured to detect temperature, and wherein at least one temperature sensor is configured to transmit an output signal to one or more network controllers to perform a window tinting based, at least in part, on the output signal from the at least one temperature sensor.
Bechtel teaches, from the same field of endeavor that in a system that it would have been desirable to make the one or more sensors are communicatively coupled with a thermostat or an HVAC system of the building (Para. 0043 and 83 of Fig. 1), a master controller (1000 of Fig. 1) communicatively coupled to the at least one network controller, and at least one sensor of the one or more sensors is configured to detect temperature, and wherein at least one temperature sensor is configured to transmit an output signal to one or more network controllers to perform a window tinting based, at least in part, on the output signal from the at least one temperature sensor (Para. 0043 and 83 of Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the one or more sensors are communicatively coupled with a thermostat or an HVAC system of the building, a master controller communicatively coupled to the at least one network controller, and at least one sensor of the one or more sensors is configured to detect temperature, and wherein at least one temperature sensor is configured to transmit an output signal to one or more network controllers to perform a window tinting based, at least in part, on the output signal from the at least one temperature sensor as taught by the system of Bechtel in the combination of Li in view of Berman since Bechtel teaches it is known to include these features in a system for the purpose of providing a low cost and efficient system with reduced power consumption.
Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 27-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 44-52 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.  Regarding claim 44, the claims is deemed allowable for the reasons set forth on the pages numbered 11-14 of the remarks filed 02/26/2021 by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/29/2022